Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/JP2018/033017.
The response filed March 4, 2022 has been entered.
Claims 1-6 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 4, 2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2020, July 9, 2021, and August 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 recite the limitation “stabilized dry protein deamidase composition” in line 1.  The metes and bounds of the phrase in the context of the claims are not clear. It is unclear as to what dry protein deamidase compositions constitute a “stabilized” composition.  It is also unclear as to what degree of stability of a dry protein deamidase composition is considered as “stabilized”. A perusal of the specification did not provide a clear definition for the above limitation.  Without a clear definition in terms of numerical value or a reference value, those skilled in the art would be unable to conclude what is a “stabilized dry protein deamidase composition”.  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction renders the claims indefinite.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 2011/0165605 – form PTO-1449), Lohscheidt (US 2009/0317515 – form PTO-892), Hede (US 2014/0256610 – form PTO-892), and Miracle (US 2015/0203796 – form PTO-892).
Regarding claim 1, Hashizume discloses a dry protein deamidase composition, wherein the protein deamidase has increased stability ([0012] and [0118]).  The protein deamidase of Hashizume is a hydrolase.
Hashizume does not disclose a dry protein deamidase composition comprising magnesium chloride. However, addition of magnesium chloride to increase stability of a solid/dry enzyme composition was known in the prior art.
Regarding claim 1, Lohscheidt discloses adding divalent cations, including magnesium, to increase the storage stability of a dry enzyme composition comprising of any enzyme, including a hydrolase,([0005], [0009], [0020], and [0078]).  Regarding claims 2-3, the divalent cations of the composition of Lohscheidt are present in an amount of 1 to 30%, 5 to 25%, or 10 to 20% by weight, which falls within the range 1-10% by weight recited in claim 2 or the range 1-6 % by weight recited in claim 3 ([0016]).  Regarding claim 4, Lohscheidt discloses enzyme activity of 2000 – 20,000 u/g ([0028]).  An enzyme activity of 2000 u/g for 5% weight of magnesium equates to 0.25 mg/u of the magnesium content in the enzyme composition, which falls within the range of 0.01 to 2.0 mg/u recited in claim 4.  Regarding claim 6, the pH of the enzyme composition of Lohscheidt ranges from 4 to 4.5, which falls within the pH range of 2-5 in solution ([0064]). Measurement of pH in 1 wt% solution in deionised water is standard practice in the art (see Miracle, [0003], [0048], and claim 2).  
Regarding claims 1-3, Hede discloses adding magnesium chloride to increase the storage stability of a dry enzyme composition comprising of a hydrolase ([0011]-[0012], and [0014]).  Regarding claims 2-3, the magnesium chloride of the composition of Hede are present in an amount of 0.005-5% by weight, which falls within the range of 1-10% by weight recited in claim 2 or the range 1-6% by weight recited in claim 3 ([0013]).  
Therefore, combining the teachings of Hashizume, Lohscheidt, Hede, and Miracle, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to increase the stability of the dry enzyme composition comprising the protein deaminase of Hashizume by adding magnesium chloride in the range of 1-10 or 1-6% by weight or 0.01 to 2.0 mg/u at a pH of 2-5 as taught by Lohscheidt and Hede.  One having ordinary skill in the art would have been motivated to add magnesium chloride to the protein deamidase composition of Hashizume to increase the stability of the composition.  One having ordinary skill in the art would have had a reasonable expectation of success since Hashizume discloses a dry protein deamidase composition and Lohscheidt and Hede disclose adding magnesium/magnesium chloride to a dry enzyme composition comprising a hydrolase to increase stability of the enzyme composition.    Using the known technique of adding magnesium chloride for increasing stability of a dry composition of a hydrolase, such as a protein deamidase would have been obvious to one of ordinary skill.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (addition of magnesium chloride to stabilize a dry enzyme composition) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (the dry enzyme composition comprising a protein deamidase of Hashizume) in the prior art and the results would have been predictable to one of ordinary skill in the art.  See MPEP 2143.  Further, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the amount of the magnesium chloride and the pH of the enzyme composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.  
Therefore, the above references render claims 1-4 and 6 prima facie obvious.
	
Conclusion

	Claims 1-6 are pending.

	Claim 5 is withdrawn.

	Claims 1-4 and 6 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652